Exhibit 23.4.4 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption "Experts" and to the use of our reports dated May 21, 2010, with respect to the statement of assets and liabilities for FactorShares S&P Crude Oil Premium as of March 31, 2010 and the statement of financial condition of Factor Capital Management, LLC as of March 31, 2010 and the related statements of changes in members capital and cash flows for the period from November 2, 2009 (inception) to March 31, 2010 in Amendment No. 2 to the Registration Statement (Form S-1 No. 333-164756) and related Prospectus of FactorShares S&P Crude Oil Premium for the registration of 4,000,000 common units of beneficial interest. /s/ Ernst &Young, LLP New York, New York August 13, 2010
